DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 1/12/2021.  

Claims
Claims 1-5, 7, 10-13, 15-18, and 20 have been amended. 
Claims 9, 14, and 19 have been cancelled.
Claims 1-8, 10-13, 15-18, and 20 are currently pending in the application. 

Response to Arguments

101
In response to the applicant’s arguments regarding the claims being similar to those of example 39 in the eligibility guidance, such that they are not directed to any of the judicial exceptions.  The examiner respectfully disagrees.  Example 39 of the eligibility guidance recites “applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contract reduction to create a modified set of digital facial images”.  This limitation does not recite a mathematical concept, mental process, or certain methods of organizing human activity because it is modifying a set of digital facial images.  However the 
The feature vectors are nothing more than data being used in the mathematical calculations and the use of feature vectors is generally linking the use of the judicial exception to a particular technological environment or filed of use (e.g. artificial intelligence).  Further claim 1 recites “obtaining a target dataset, wherein the target dataset comprises transaction data; obtaining transaction feature vectors having respective values for a plurality of original features represented in the transaction data; receiving a new candidate combination feature having a second combination method”.  These limitations recite a mere gathering of data which is insignificant extra-solution activity.  The courts have found that a computer gathering data over a network is well-understood, routine, and conventional activity.  Therefore this does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  (See MPEP 2106.05(d) II).  
103
The examiner withdraws the previous 103 rejection due to the claim amendments.  
112
The previous 112 rejections are withdrawn due to the claim amendments.  

Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The terms "candidate combination feature".

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claims 1, 12, and 17, the claims recite “processing a plurality of transaction feature vectors to train a transaction feature generation model that generates a predicted feature label for a candidate combination feature represented by a combination feature vector, including, for each 
Further, claims 1, 12, and 17 recite “generating the combination feature vector having combination values for the candidate combination feature, including, computing each combination value by combining corresponding transaction feature vector values of the original features of the original feature group based on the respective combination method for the candidate combination feature”.  The specification fails to disclose that a combination feature vector is generated for the candidate combination feature.
Further, claims 1, 12, and 17 recite “computing a feature label for the candidate combination feature based on a sum of differences between the combination values of the combination feature vector and corresponding transaction labels for respective transaction feature vectors from which the combination values were computed”.  The specification fails to disclose that a feature label is computed for the candidate combination feature.  
Further, claims 1, 12, and 17 recite “providing the combination feature vector for the candidate combination feature as a first input to the transaction feature generation model to obtain a prediction result corresponding to the computed feature label”.  The specification fails to disclose that the combination feature vector is provided for the candidate combination feature as a first input to the transaction feature generation model.

Further, claims 1, 12, and 17 recite “computing a new combination feature vector for the new candidate combination feature according to the second combination method”.  The specification fails to disclose that a new combination feature vector for the new candidate combination feature is computed.  
Further, claims 1, 12, and 17 recite “providing the new combination feature vector for the new candidate combination feature as a second input to the trained transaction feature generation model to obtain a new prediction result for the new candidate combination feature; evaluating the new candidate combination feature relative to one or more other new candidate combination features using the new prediction result for the new candidate combination feature”.  The specification fails to disclose that the new combination feature vector for the new candidate combination feature is provided as a second input to the trained transaction feature generation model.   
Further, claims 1, 12, and 17 recite “selecting, based on the evaluation, the new candidate combination feature as a new transaction feature for training a model to classify transactions”.  The specification fails to disclose that the new candidate combination feature is selected as a new transaction feature for training a model to classify transactions.   
Further, claims 1, 12, and 17 recite “using the selected new candidate combination feature to train the model to classify transactions having original feature values including using the second combination method of the selected new candidate combination feature to combine 
Furthermore, the dependent claims are also rejected as being dependent on the above claims.  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
	Claims 1, 12, and 17 recite “processing a plurality of transaction feature vectors to train a transaction feature generation model that generates a predicted feature label for a candidate combination feature represented by a combination feature vector, including, for each candidate combination feature of a plurality of candidate combination features, performing operations comprising: determining, for the candidate combination feature, a respective combination method for a respective original feature group comprising a plurality of the original features of the transaction data” (emphasis added).  It is unclear whether “a plurality of transaction feature vectors” is referring to the same “transaction feature vectors” that are obtained earlier in the claim.  
Further, claims 1, 12, and 17 recite “generating the combination feature vector having combination values for the new candidate combination feature, including, computing each corresponding transaction feature vector values of the original features of the original feature group based on the respective combination method for the candidate combination feature” (emphasis added).  It is unclear whether “corresponding transaction feature vector values” is referring to the “transaction feature vectors” that are processed earlier in the claim.  
Further, claims 1, 12, and 17 recite “computing a feature label for the candidate combination feature based on a sum of differences between the combination values of the combination feature vector and corresponding transaction labels for respective transaction feature vectors from which the combination values were computed” (emphasis added).  It is unclear whether “a feature label” is the same as the “predicted feature label” recited earlier in the claim since they are both being generated for the candidate combination feature.  
Further, claims 1, 12, and 17 recite “providing the new combination feature vector for the new candidate combination feature as a second input to the trained transaction feature generation model to obtain a new prediction result for the new candidate combination feature” (emphasis added).  There are multiple instances of “the transaction feature generation model” recited earlier in the claims.  It is unclear whether “the trained transaction feature generation model” is referring to the same transaction feature generation model that is recited earlier.  
Furthermore, the dependent claims are also rejected as being dependent on the above claims.  

	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8, 10, and 11 are directed to a method, claims12, 13, 15, and 16 are directed to a non-transitory computer readable medium, and claims 17, 18, and 20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
Claim 1 recites modifying a mathematical equation based on feature vectors which is a mathematical concept. Specifically, the claim recites “processing a plurality of transaction feature vectors to train a transaction feature generation model that generates a predicted feature label for a candidate combination feature represented by a combination feature vector, including, for each candidate combination feature of a plurality of candidate combination features, performing operations comprising: determining, for the candidate combination feature, a respective combination method for a respective original feature group comprising a plurality of the original features of the transaction data; generating the combination feature vector having combination values for the candidate combination feature, including, computing each combination value by combining corresponding transaction feature vector values of the original features of the original feature group based on the respective combination method for the candidate combination feature; computing a feature label for the candidate combination feature based on a sum of differences between the combination values of the combination feature vector and corresponding transaction labels for respective transaction feature vectors from which the combination values were computed; providing the combination feature vector for the candidate Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve modifying a mathematical equation based on feature vectors which is a mathematical concept which falls under the category of mathematical formulas or equations and/or mathematical calculations. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  Claim 12 is directed to a non-transitory computer-readable medium 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claims 1, 12, and 17, such as the use of the one or more computers, one or more computer memory devices, and computer readable storage medium, merely use(s) a computer as a tool to perform an abstract idea. Specifically, the one or more computers, one or more computer memory devices, and computer readable storage medium perform(s) the steps or functions of modifying a mathematical equation based on feature vectors. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  Further, the feature vectors are nothing more than data being used in the mathematical calculations and the use of feature vectors is generally linking the use of the judicial exception to a particular technological environment or filed of use (e.g. machine learning).  Further the claims recite “obtaining a target dataset, wherein the target dataset comprises transaction data; obtaining transaction feature vectors having respective values for a plurality of original features represented in the transaction data; receiving a new candidate combination feature having a second combination method”.  These limitations recite a mere gathering of data which is insignificant extra-solution activity.  The courts have found that a computer gathering data over a network is well-understood, routine, and conventional activity.  
Claims 1, 12, and 17 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using one or more computers, one or more computer memory devices, and computer readable storage medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of modifying a mathematical equation based on feature vectors. As discussed above, taking the claim elements separately, the one or more computers, one or more computer memory devices, and computer readable storage medium perform(s) the steps or functions of the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of modifying a mathematical equation based on feature vectors. Therefore, the use of these 
    	The dependent claims 2-8, 10, 11, 13, 15, 16, 18, and 20 further describe the abstract idea.  Claims 2, 13, and 18 further recite the abstract idea and do not include any additional elements; claim 3 further recites the abstract idea and does not include any additional elements; claim 4 further recites the abstract idea and does not include any additional elements; claims 5 further recites the abstract idea and does not include any additional elements; claim 6 further recites the abstract idea and does not include any additional elements; claim 7 further recites the abstract idea and does not include any additional elements; claim 8 further recites the abstract idea and does not include any additional elements; claims 10, 15, and 20 further recite the 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Patent Number 9990639 B1 to Kong teaches a system and method to obtain target data, obtain transaction feature vectors, and training a fraud detector using the data and vectors to detect fraudulent real estate listings.  US Publication Number 20190295087 A1 to Jia teaches a system and method for detecting fraud using user behavior vectors.  US Publication Number 20140328527 A1 to Zhou teaches a system and method for computing the sum of differences of two images.  US Publication Number 20200202179 A1 to Rajarathinam teaches a system and method for training predictive models using statistics to predict outcomes.  Non Patent Literature “Fraud Detection Using a Neural Autoencoder” by Rosaria Silipo discloses a system and method for detecting fraudulent transactions using input vectors.  Non Patent Literature “Credit Card Transactions, Fraud Detection, and Machine Learning: Modelling Time with LSTM Recurrent Neural Networks” by Benard Wiese et. al. discloses a system and method for detecting fraudulent transactions with a neural network.    

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685